DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 44 is objected to because of the following informalities:  Claim 44 does end with punctuation after the word “protein”.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  Claim 47 contains the words “calcium stearate” and “ammonium stearate” twice.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  Claim 54 misspells the word “resistance” as “reistance”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites the limitation "the paper board" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 31, from which claim 61 depends, does not claim a paper board.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-32, 39, 40, 55-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wildlock et al. (US Patent Application No. 2010/0024998).
Regarding claims 27, 55-58, Wildlock et al. teach an article comprising a paper product (page 1, paragraphs [0001], [0004]) comprising a microfibrillated cellulose (page 1, paragraphs [0004]-[0006], [0015], [0016]) and inorganic particulate material composition (page 3, paragraph [0039]) and a functional coatings on the paper product (page 1, paragraphs [0001], [0004], page 3, paragraph [0034]).
The product-by-process limitation “co-processed microfibrillated cellulose and inorganic particulate material composition” would not be expected to impart distinctive structural characteristics to the article.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the article of Wildlock et al. possesses the same characteristics as the Applicant’s claimed article.
Wildlock et al. do not disclose wherein the microfibrillated cellulose has a fibre steepness of from about 20 to about 50 and a d50 of from about 25 µm to about 250 µm.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in fibre steepness and d50 involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the fibre steepness and d50 of Wildlock et al. in order to provide a laminate which has improved compression strength as well as bending stiffness index (Wildlock et al., page 1, paragraph [0003]).
Regarding claim 28, Wildlock et al. teach wherein the microfibrillated cellulose is obtained by microfibrillating a fibrous substrate comprising cellulose in the presence of an inorganic particulate material (page 1, paragraphs [0004]-[0006], [0015], [0016], page 3, paragraph [0039]), wherein the fibrous substrate comprises cellulose is in the form of a chemical pulp, mechanical pulp or chemithermomechanical pulp (page 1, paragraph [0016]).
Regarding claim 29, Wildlock et al. teach wherein the inorganic particulate material is selected from the group consisting of calcium carbonate, gypsum, kaolin or talc (page 3, paragraph [0039]).
Regarding claim 30, Wildlock et al. teach an article comprising a paper product (page 1, paragraphs [0001], [0004]) comprising a microfibrillated cellulose (page 1, paragraphs [0004]-[0006], [0015], [0016]) and inorganic particulate material composition (page 3, paragraph [0039]) and a functional coatings on the paper product (page 1, paragraphs [0001], [0004], page 3, paragraph [0034]). 
Wildlock et al. do not disclose wherein the paper product comprises from about 0.5 wt% to about 50 wt% of the microfibrillated cellulose and inorganic particulate material composition.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of microfibrillated cellulose and inorganic particulate material of Wildlock et al. in order to provide a laminate which has improved compression strength as well as bending stiffness index (Wildlock et al., page 1, paragraph [0003]).
Regarding claim 31, Wildlock et al. teach an article comprising a paper product (page 1, paragraphs [0001], [0004]) comprising a microfibrillated cellulose (page 1, paragraphs [0004]-[0006], [0015], [0016]) and inorganic particulate material composition (page 3, paragraph [0039]) and a functional coatings on the paper product (page 1, paragraphs [0001], [0004], page 3, paragraph [0034]) 
Wildlock et al. do not disclose wherein the paper product comprises from about 25 wt% to about 35 wt% of the microfibrillated cellulose and inorganic particulate material composition.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of microfibrillated cellulose and inorganic particulate material of Wildlock et al. in order to provide a laminate which has improved compression strength as well as bending stiffness index (Wildlock et al., page 1, paragraph [0003]).
Regarding claim 32, Wildlock et al. teach wherein the functional coating is a polymer (page 3, paragraph [0034]).
Regarding claim 39, Wildlock et al. teach wherein the functional coating is a liquid barrier layer (page 3, paragraph [0034]).
Regarding claim 40, Wildlock et al. teach wherein the functional coating is a printed electronics layer (page 3, paragraph [0034]).
Regarding claim 59, Wildlock et al. teach an article comprising a paper product (page 1, paragraphs [0001], [0004]) comprising a microfibrillated cellulose (page 1, paragraphs [0004]-[0006], [0015], [0016]) and inorganic particulate material composition (page 3, paragraph [0039]) and a functional coatings on the paper product (page 1, paragraphs [0001], [0004], page 3, paragraph [0034]), which comprises a packaging material (page 3, paragraph [0033], page 4, paragraph [0061]).
Regarding claim 60, Wildlock et al. teach wherein the paper product is a paperboard (page 3, paragraph [0027], page 4, paragraph [0061]).
Regarding claim 61, Wildlock et al. teach wherein board is a cardboard (page 3, paragraph [0027], page 4, paragraph [0061]).

Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wildlock et al. (US Patent Application No. 2010/0024998) in view of Pruett et al. (US Patent Application No. 2006/0124033).
Wildlock et al. are relied upon as disclosed above.
Regarding claim 33, Wildlock et al. fail to teach wherein the functional coating is an aqueous coating composition comprising a platy or hyper-platy kaolin.  However, Pruett et al. teach an article comprising a paper product (page 1, paragraph [0021]) and a functional coating on the paper product (page 1, paragraph [0021], page 2, paragraph [0024]), wherein the functional coating is an aqueous composition comprising a platy kaolin (page 1, paragraph [0021], page 2, paragraphs [0024], [0031], page 4, paragraph [0069], page 7, paragraph [0108]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Pruett et al. on the article of Wildlock et al. in order to provide the desired gloss and brightness, among other properties (Pruett et al., page 2, paragraph [0024]).

Claims 34-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wildlock et al. (US Patent Application No. 2010/0024998) in view of Skuse et al. (US Patent Application No. 2006/0292305).
Wildlock et al. are relied upon as disclosed above.
Regarding claims 34 and 36, Wildlock et al. fail to teach wherein the functional coating is an aqueous composition comprising calcium carbonate.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), wherein the functional coating is an aqueous composition comprising calcium carbonate (page 1, paragraphs [0007], [0012]), wherein the calcium carbonate is ground calcium carbonate (page 1, paragraphs [0007], [0012]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claims 35 and 37, Wildlock et al. fail to teach wherein the functional coating is an aqueous composition comprising calcium carbonate and kaolin.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), wherein the functional coating is an aqueous composition comprising calcium carbonate and kaolin (page 1, paragraphs [0007], [0012], page 2, paragraph [0018]), wherein the calcium carbonate is ground calcium carbonate (page 1, paragraphs [0007], [0012]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 

Claims 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wildlock et al. (US Patent Application No. 2010/0024998) in view of Skuse et al. (US Patent Application No. 2006/0292305), in further view of Kelly et al. (US Patent Application No. 2008/0311416).
Wildlock et al. and Skuse et al. are relied upon as disclosed above.
Regarding claims 35-38, Wildlock et al. fail to teach wherein the functional coating is an aqueous composition comprising calcium carbonate and kaolin.  However, Kelly et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0010]), wherein the functional coating is an aqueous comprisig calcium carbonate and kaolin (page 7, paragraphs [0058], [0062]), wherein the calcium carbonate is ground calcium carbonate (page 7, paragraph [0062]), further comprising styrene-butadiene-acrylonitrile latex (page 6, paragraph [0056]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Kelly et al. on the article of Wildlock et al. in order to provide the coated paper with a variety of desirable features including high gloss, good smoothness, improved stiffness while minimizing compaction of the underlying base paper (Kelly et al., page 1, paragraph [0008]).

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wildlock et al. (US Patent Application No. 2010/0024998) in view of Matsuda et al. (US Patent No. 6,183,596).
Wildlock et al. are relied upon as disclosed above.
Regarding claim 41, Wildlock et al. fail to teach wherein the functional coating comprises co-processed microfibrillated cellulose and inorganic particulate material composition.  However, Matsuda et al. teach an article comprising a paper product and a functional coating on the paper product (col. 3, lines 64-67), wherein the functional coating comprises microfibrillated cellulose (col. 3, lines 64-67, col. 4, line 1) and inorganic particulate material composition (col. 9, lines 60-67, col. 10, lines 1-7). 
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Matsuda et al. on the article of Wildlock et al. in order to improve the coating properties of the coating materials and improve printability (Matsuda et al., col. 10, lines 8-15).

Claims 42-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wildlock et al. (US Patent Application No. 2010/0024998) in view of Matsuda et al. (US Patent No. 6,183,596), in further view of Skuse et al. (US Patent Application No. 2006/0292305).
Wildlock et al. and Matsuda et al. are relied upon as disclosed above.
Regarding claim 42, Wildlock et al. fail to teach further comprising an additional pigment.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising an additional pigment (page 6, paragraph [0086]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claims 43 and 44, Wildlock et al. fail to teach further comprising a latex or a carboxylated latex.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising a latex or a carboxylated latex (page 5, paragraph [0067]), wherein the carboxylated latex is selected from the group consisting of styrene-butadiene rubber latex; an acrylic polymer latex; a polyvinyl acetate latex; or a styrene acrylic copolymer latex (page 5, paragraph [0067]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 45, Wildlock et al. fail to teach further comprising one or more water retention aid selected from the group consisting of sodium carboxymethyl cellulose, hydroxyethyl cellulose, polyvinyl alcohol, starch, protein, polyacrylate, gums, alginate, polyacrylamide and bentonite.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more water retention aids selected from the group consisting of sodium carboxymethyl cellulose, hydroxyethyl cellulose, polyvinyl alcohol, starch, protein, polyacrylate, gums, alginate, polyacrylamide and bentonite (page 5, paragraph [0072]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 46, Wildlock et al. fail to teach further comprising one or more viscosity modifier and/or thickener selected from the group consisting of acrylic associative thickener, polyacrylate, emulsion copolymer, dicyanamide, triol, polyoxyethylene ether, urea, sulphated castor oil, polyvinyl pyrrolidone, carboxymethyl cellulose, sodium alginate, xanthan gum, sodium silicate, acrylic acid copolymer, hydroxymethyl cellulose, and hydroxyethyl cellulose.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more viscosity modifier and/or thickener selected from the group consisting of acrylic associative thickener, polyacrylate, emulsion copolymer, dicyanamide, triol, polyoxyethylene ether, urea, sulphated castor oil, polyvinyl pyrrolidone, carboxymethyl cellulose, sodium alginate, xanthan gum, sodium silicate, acrylic acid copolymer, hydroxymethyl cellulose, and hydroxyethyl cellulose (page 5, paragraph [0073]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 47, Wildlock et al. fail to teach further comprising one or more lubricity or calendaring aid selected from the group consisting of calcium stearate, ammonium stearate, zinc stearate, wax emulsion, alkyl ketene dimer, glycol, casein, guar gum, calcium stearate, ammonium stearate, and sodium alginate.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more lubricity or calendaring aid selected from the group consisting of calcium stearate, ammonium stearate, zinc stearate, wax emulsion, alkyl ketene dimer and glycol (page 5, paragraph [0074]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 48, Wildlock et al. fail to teach further comprising one or more dispersant.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more dispersant (page 5, paragraph [0075]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 49, Wildlock et al. fail to teach further comprising one or more antifoamer or defoamer.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more antifoamer or defoamer (page 5, paragraph [0076]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 50, Wildlock et al. fail to teach further comprising one or more optical brightening agent.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more optical brightening agent (page 6, paragraph [0080]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 51, Wildlock et al. fail to teach further comprising one or more optical brightening agent.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more dye (page 6, paragraph [0081]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 52, Wildlock et al. fail to teach further comprising one or more biocide.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more biocide (page 6, paragraph [0082]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 53, Wildlock et al. fail to teach further comprising one or more leveling agent.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more leveling agent (page 6, paragraph [0083]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 
Regarding claim 54, Wildlock et al. fail to teach further comprising one or more grease and oil resistance additive.  However, Skuse et al. teach an article comprising a paper product and a functional coating on the paper product (page 1, paragraph [0012]), further comprising one or more grease and oil resistance additive (page 6, paragraph [0084]).
It would have been obvious to a person of the ordinary skill in the art at the time of the invention to use the functional coating of Skuse et al. on the article of Wildlock et al. in order to provide an improvement to the opacity, brightness and print gloss of the paper (Skuse et al., page 1, paragraph [0011]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/29/2022